DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-19, in the reply filed on 05-06-2021 is acknowledged.
Claims 20-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Objections
Claim 17 is objected to because of the following informalities:
Claim 17, lines 7-8, delete “and to the anchor”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 9, and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear if the “cable lock” recited in claim 7, line 2, is referencing the “locking mechanism” previously recited in claim 6, lines 2-3.
In claim 9, line 2, “the cable” lacks antecedent basis.  Further, it is unclear if the “cable” is referencing the “tether” previously recited in claim 1, line 6.
In claim 9, line 2, “the upper edge” lacks antecedent basis.  Further, it is unclear if the “upper edge” is referencing the “top edge” previously recited in claim 8, line 2.
In claim 17, line 6, “the tether” lacks antecedent basis.
It is unclear if “the tether” and “a tether” recited in claim 17, lines 6 and 7, are referencing the “tethering device” previously recited in claim 17, line 3.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, and 8-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wiley (US#2013/0077896).
Regarding claim 1, Wiley discloses an apparatus for securing a delivered package, comprising:
a moveable controlled access container 1 adapted to receive a package delivered to a delivery location;
an anchoring device 3A for anchoring the controlled access container to a stationary structure D at the delivery location; and
a tether 11 adapted to connect the controlled access container to the anchoring device.
Regarding claim 6, wherein the controlled access container comprises a closing mechanism 113 and a locking mechanism 14.
Regarding claim 8, wherein the controlled access container comprises a flexible bag with a base (bottom), four sides and a top edge at base of flap portion 113 ([0031], Fig. 1.)
Regarding claim 9, wherein the flexible bag has a security layer 9 and a plurality of grommets 6 spaced from the top edge for threading the tether therethrough apertures in the grommets, and wherein the security layer extends to the top edge.
Regarding claim 10, wherein the anchoring device is a locking body shaped to fit around three adjacent surfaces of a hinged exterior door of a stationary structure (Fig. 4b) via portions 15, 16, and 16A.
Regarding claim 11, wherein the anchoring device includes a connector 20A or 20B  for connecting the anchoring device to the tethering device.
Regarding claim 12, wherein the tethering device is fixedly attached, via locking elements 7 and 12, at one end to the anchoring device.
Regarding claim 13, wherein the tethering device is a metal cable with at least one loop 13 at a first end.
Regarding claim 14, wherein the anchoring device is configured for anchoring to an exterior door D.
Regarding claim 15, wherein the anchoring device is removable or stationary via elements 35.
Regarding claim 16, wherein the anchoring device is configured to anchor (indirectly) the controlled access container to a door knob or door handle of door D.
Regarding claim 17, Wiley discloses a method of securing a package being delivered to a delivery location, comprising:
providing an anchor 3A that is capable of securing a tethering device 11 to a stationary structure D at the delivery location;
providing a controlled access container 1 that permits insertion of a package, wherein the container has a connecting mechanism 14 for connection to the tether;
providing a tether 11 that secures the anchor to the controlled access container; and
providing a locking mechanism 7,12,14 on the controlled access container that secures a delivered package to the tether until the intended recipient of the package unlocks the locking mechanism.
Regarding claim 18, wherein the anchor is insertable into a door hinge and becomes anchored between a door jam and an edge of a door when the door is closed and locked (see Fig. 4b, [0045], lines 8-12).
Regarding claim 19, wherein the tether comprises a cable with at least one loop 13 for connection to the controlled access container and an opposite end fixedly attached to the anchor when locking portions 7 and 12 are engaged.

Claims 1-12 and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Critz (US#2018/0202199).
Regarding claim 1, Critz discloses an apparatus for securing a delivered package, comprising:
a moveable controlled access container 20 adapted to receive a package delivered to a delivery location;
an anchoring device 30 for anchoring the controlled access container to a stationary structure 31 at the delivery location; and
a tether 32 adapted to connect the controlled access container to the anchoring device.
Regarding claim 2, wherein the controlled access container is formed from multiple layers, at least one layer is formed of a fabric ([0015], lines 9-19).
Regarding claim 3, wherein the controlled access container comprises a security layer (interwoven conductive fibers, [0015], lines 16-19) adjacent to a flexible fabric exterior.
Regarding claim 4, wherein the security layer comprises a flexible metal mesh structure (interwoven conductive fibers, [0015], lines 16-19).
Regarding claim 5, wherein the flexible metal mesh structure is a wire mesh (interwoven conductive fibers, [0015], lines 16-19).
Regarding claim 6, wherein the controlled access container comprises a closing mechanism 26 and a locking mechanism 27.
Regarding claim 7, wherein the closing mechanism comprises a wire cable 26 and lock 27.
Regarding claim 8, wherein the controlled access container comprises a flexible bag with a base 23, four sides 22 and a top edge 21.
Regarding claim 9, wherein the flexible bag has a security layer (interwoven conductive fibers, [0015], lines 16-19)  and a plurality of grommets 28 spaced from the top edge for threading the tether therethrough apertures in the grommets, and wherein the security layer extends to the top edge.
Regarding claim 10, wherein the anchoring device is a locking body shaped to fit around three adjacent surfaces of a hinged exterior door of a stationary structure (Fig. 4) via portions 38-40.
Regarding claim 11, wherein the anchoring device includes a connector 50 for connecting the anchoring device to the tethering device.
Regarding claim 12, wherein the tethering device is fixedly attached at one end to the anchoring device (Fig. 5).
Regarding claim 14, wherein the anchoring device is configured for anchoring to an exterior door 31.
Regarding claim 15, wherein the anchoring device is removable or stationary via clip portion 37 ([0018], lines 10-17).
Regarding claim 16, wherein the anchoring device is configured to anchor the controlled access container to a door knob or door handle 35 of door D.
Regarding claim 17, Critz discloses a method of securing a package being delivered to a delivery location, comprising:
providing an anchor 30 that is capable of securing a tethering device 32 to a stationary structure 31 at the delivery location;
providing a controlled access container 20 that permits insertion of a package, wherein the container has a connecting mechanism (Fig. 6) for connection to the tether;
providing a tether 32 that secures the anchor to the controlled access container; and
providing a locking mechanism 26,27 on the controlled access container that secures a delivered package to the tether until the intended recipient of the package unlocks the locking mechanism.
Regarding claim 18, wherein the anchor is insertable into a door hinge and becomes anchored between a door jamb 44 and an edge 33 of a door when the door is closed and locked via clip portion 37 ([0018], lines 10-17, Fig. 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Wiley (US#2013/0077896) in view of Critz (US#2018/0202199).
Regarding claim 2, Wiley discloses wherein the controlled access container is formed from multiple layers 4,5,9 but fails to specifically disclose at least one layer is formed of a fabric.  However, as evidenced by Critz, such a configuration is known the package delivery art, see controlled access container 20 formed from multiple layers, at least one layer is formed of a fabric ([0015], lines 9-19).  Therefore, as evidenced by Critz, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wiley by replacing one of its layers with a fabric layer.  The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art (See MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The substitution of the fabric layer would enhance the flexibility of the container.
Regarding claim 3, Wiley, as modified above, discloses wherein the controlled access container comprises a security layer 9 adjacent to a flexible fabric exterior.
Regarding claim 4, Wiley discloses wherein the security layer comprises a flexible metal mesh structure ([0033]).
Regarding claim 5, Wiley discloses wherein the flexible metal mesh structure is a wire mesh ([0033]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068.  The examiner can normally be reached on 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/Primary Examiner, Art Unit 3677